UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4392


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARMANDO TAPIA-MARTINEZ, a/k/a Hector Miguel Tapia-Martinez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:13-cr-00313-H-1)


Submitted:   November 14, 2014            Decided:   November 19, 2014


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Robert E. Waters,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Phillip A. Rubin, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Armando      Tapia-Martinez        appeals       his    thirty-six-month

sentence imposed following his guilty plea to illegal reentry of

an aggravated felon, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2012).    On appeal, he challenges the substantive reasonableness

of his sentence.           Finding no error, we affirm.

               We    review      sentences       for    reasonableness          “under      a

deferential         abuse-of-discretion          standard.”            Gall    v.     United

States, 552 U.S. 38, 41 (2007).                  When reviewing for substantive

reasonableness,           the   district    court      “tak[es]       into    account      the

totality of the circumstances.”                  Id. at 51.       If the sentence is

within or below the properly calculated Guidelines range, we

apply a presumption on appeal that the sentence is substantively

reasonable.         United States v. Yooho Weon, 722 F.3d 583, 590 (4th

Cir.   2013).         Such      a   presumption        is     rebutted       only   if    the

defendant shows “that the sentence is unreasonable when measured

against    the      [18    U.S.C.]    §    3553(a)     [2012]     factors.”           United

States    v.    Montes-Pineda,        445    F.3d      375,    379    (4th     Cir.   2006)

(internal quotation marks and citation omitted).

               Tapia-Martinez        argues       that,        “[c]onsidering            [his]

background, the fact that he returned to the United States only

to regain custody of his autistic son and the fact that he

intended to immediately return to Mexico once custody and travel

arrangements for his son could be arranged,” the thirty-six-

                                             2
month sentence imposed by the district court was greater than

necessary    to     satisfy    the     statutory     purposes       of   sentencing.

(Appellant’s Br. at 7).              He claims that, over the past seven

years, he has “demonstrated his willingness to obey the law and

remain outside the United States and a personal commitment to

his children and family.          It was not until these two principles

came into conflict that [he] returned to the United States.”

(Id. at 10).

            Notably,        Tapia-Martinez       does      not      challenge         the

procedural    reasonableness         of   his   sentence       or   argue    that     the

district court failed to adequately explain the chosen sentence.

Although the district court’s explanation was brief, it noted

the need for “deterrence and protection” in Tapia-Martinez’ case

(J.A. 38), and gave Tapia-Martinez an opportunity to present his

mitigating factors at sentencing.               Tapia-Martinez was given the

within-Guidelines sentence that he requested, and his argument

is essentially just a disagreement with the district court’s

weighing    of    the   § 3553(a)      factors     and   ultimate        decision     to

sentence him at the high end of the Guidelines range.                             Because

Tapia-Martinez       has      failed      to    rebut     the       presumption        of

reasonableness, we conclude that his sentence is substantively

reasonable.

             We therefore affirm the district court’s judgment.                        We

dispense     with    oral     argument     because       the     facts      and     legal

                                          3
contentions   are   adequately   expressed   in   the   materials   before

this court and argument would not aid the decisional process.


                                                                AFFIRMED




                                   4